UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7169


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LORENZO GRODE MARTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:00-cr-00226-TSE)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo   Grode  Martin, Appellant    Pro   Se.     William Neil
Hammerstrom, Jr., Lawrence Joseph Leiser, Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorenzo     Grode   Martin       appeals   the   district   court’s

order granting in part and denying in part his motion to reduce

his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Martin, No. 1:00-cr-00226-TSE (E.D. Va. June 2, 2009).

We   dispense   with   oral    argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2